                                                                                                             --- il
                                                                                           i
                                                                      E!.LCT;:~o~JC/\J LY I·II fT"
                                                                                                    !1,·
UNITED STATES DISTRICT COURT                                          D()C #:                      '-


                                                                     !;DATE FiLLi)-:31LtI~i
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X                            -   - ------ -------=-=-===:_1
ELLEN WOOLFOLK,
                                   Plaintiff,
                 -against-                                               19 CIVIL 3706 (RA)

                                                                         JUDGMENT
NEW YORK CITY DEPARTMENT OF
EDUCATION, PAUL CANNON, Principal of
P.S. 140X, KEVIN GREEN, Assistant Principal
ofP.S. 140X, and MALCOLM MCDOWELL,
Assistant Principal of P.S. 72X,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 18, 2020, Plaintiffs claims under the ADEA

are dismissed, as well as her claims under the NYSHRL and the NYCHRL as to Defendants DOE,

Cannon, and Green, with prejudice. The Court declines to exercise supplemental jurisdiction over

Plaintiffs claims under the NYSHRL or the NYCHRL as to Defendant McDowell; accordingly,

the case is closed.

Dated: New York, New York
       March 18, 2020



                                                                      RUBY J. KRAJICK

                                                                        Clerk of Court
                                                               BY:

                                                                         DeputyCle
